DETAILED ACTION

Response to Arguments
Applicant’s arguments, see pg. 7, filed July 22, 2022, with respect to the nonstatutory double patenting rejection have been fully considered and are persuasive.  The nonstatutory double patenting rejection of claims 1, 2, 5, 6, 8, 9, 12-16, 19, and 20 has been withdrawn. 

Terminal Disclaimer
The terminal disclaimer filed on July 22, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10,860,731 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Various prior arts disclose the concept of storing data in blockchains and managing permissions to the stored data. For example, US 10,291,395 discloses securely storing data in a distributed ledger, and US 2018/0082024 discloses a patient revoking access to a health provider by recording a consent revocation document in a ledger to invalidate a previously granted consent (see the summary of these prior arts in the previous Office Action).
Individuals may request removal of their personal information from a distributed ledger as disclosed in US 10,380,685. A ledger management platform removes personal information from one or more blocks of a blockchain. However, in other to obtain authorization to have personal information removed, the ledger management platform may use the digital signature and the blockchain identifier of the individual and require the blockchain to be permissions-based. See col. 15, lines 4-59.
However, the prior arts of record do not teach, disclose, or reasonably suggest “a service provider device”, “a user access provider (UAP) device”, and “a service provider node” interacting amongst each other for “receiving…a set of permissions…the set of permissions authorizing the service provider device to perform one or more actions with respect to data of a user…” and subsequently “revoking access [the permissions] to the data of the user…” Therefore, the claimed invention is allowable over the prior arts of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B LEUNG whose telephone number is (571)270-1453. The examiner can normally be reached Mon - Thurs: 10am-7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JUNG KIM can be reached on 571-272-3804. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT B LEUNG/Primary Examiner, Art Unit 2494                                                                                                                                                                                                        8-08-2022